Citation Nr: 0843097	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  06-30 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	ABS Legal Advocates, P.A.


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claim for 
service connection for gout.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is a Vietnam veteran who contends that he 
developed gout as a result of his military service.  
Specifically, he claims that his disorder is the result of 
his heavy alcohol consumption during service, which he says 
helped him forget about the war and assuage his recurrent 
nightmares.  (See VA Form 4138, June 2004.)

As an initial matter, the Board notes that the veteran's 
service treatment records contain no evidence showing 
complaints of, treatment for, or diagnosis of any bone, 
joint, cartilage or tendon disorders.  His 1970 separation 
examination report revealed no findings related to these 
conditions; on his September 1970 "Report of Medical 
History" he wrote "[i]n perfect health (excellent)," and 
did not indicate having any bone or joint-related 
abnormalities.  Under "Family History," he noted that his 
grandfather had rheumatism.  

The evidence of record shows that following service, the 
veteran neither complained of, sought treatment for, nor was 
diagnosed with gout, or any other bone, joint, tendon or 
cartilage-related disorders until 2001, when he told a 
provider at the Veteran's Medical Center ("VAMC") that he 
had recently been diagnosed with gout; that record, however, 
appears to be absent from the claims folder.  In June 2004, 
he underwent a general physical at the VAMC and was diagnosed 
with gout.  During the visit, he was provided with 
educational materials on the causes and treatment of gout.  
In a June 2005 VAMC outpatient follow-up note, the medical 
provider indicated that his gout was stable.  During a mental 
health assessment in December 2005, the veteran was 
questioned about his substance use history.  He reported that 
the medication he was taking for gout conflicted with his 
alcohol use.  (VAMC record, December 13, 2005.)  

The veteran also sought treatment from several private 
providers.  In April 2003, he was seen for complaints of 
joint pain, and told him that he had a history of gout.  The 
examiner diagnosed him with early degenerative joint disease 
in the hands, obesity and a history of gout.  He advised the 
veteran to lose weight and follow a low purine diet for his 
gout.  In February 2004, he underwent a routine physical 
evaluation, at which time, there was no mention of gout.  In 
November 2004, the veteran presented with complaints of pain 
in his right arm that began approximately three weeks 
earlier.  The examiner assessed a history of gouty arthritis, 
but noted that there was no evidence of synovitis, no 
evidence of chronic tophaceous gout, and no joint 
deformities.  She also said that she had no documentation 
concerning the severity of his condition, and that there were 
no findings to suggest a significant disability from gout 
upon examination.  In May 2005, the veteran was examined for 
complaints of joint aches and pain.  The examiner diagnosed 
gouty arthritis and obesity, and indicated that a check of 
his uric acid was needed.  

He was seen again in October 2005 with continuing complaints 
of pain in his hands, feet and knees.  During this 
examination, the veteran denied any alcohol or drug use.  The 
provider diagnosed him with joint pains without evidence of 
inflammation on examination, and noted that his uric levels 
had been normal.  He told the veteran that he could not 
support his then current claim for Social Security disability 
benefits based on gout, as he had already advised him that he 
may have another type of arthritis, such as osteoarthritis, 
and should be evaluated by a rheumatologist at VA.  He also 
diagnosed him with elevated triglycerides and obesity.  
During an October 2006 visit for pulmonary embolus, the 
veteran denied having arthralgia (joint pain), and his past 
medical history only included gastroesophageal reflux 
disease, and questionable hypertension.  There was no 
diagnosis of gout.

As noted above, the veteran claims that he has gout resulting 
from heavy alcohol consumption that began in service.  (See, 
e.g., Sierra Medical Group record, May 2007.)  Under VA 
regulations, service connection may be established for a 
disability resulting from personal injury suffered, or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2008).  However, "no compensation shall 
be paid if the disability is a result of the veteran's own 
willful misconduct or abuse of alcohol or drugs."  Id.  
"Alcohol abuse" for VA purposes means "the use of 
alcoholic beverages over time, or such excessive use at any 
one time, sufficient to cause disability to or death of the 
user."  38 C.F.R. § 3.301(d).  Thus, if it were determined 
that the veteran's alcohol use was excessive enough to cause 
the claimed disability, absent any other findings, that use 
would meet the regulatory definition of "alcohol abuse" 
under 38 C.F.R. § 3.301(d), and compensation benefits could 
not be granted on a direct basis.  

However, service connection may also be established on a 
secondary basis for a disability which is proximately due to, 
or the result of, a service connected disease or injury.  38 
C.F.R. § 3.310(a) (2007).  Establishing service connection on 
a secondary basis essentially requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

In this regard, the Board notes that the veteran is service-
connected for post-traumatic stress disorder ("PTSD"), and 
was recently granted an increased evaluation of 100 percent, 
effective May 3, 2007.  The veteran has repeatedly claimed 
that he began drinking alcohol during active military service 
as a means of diminishing the frequency and/or intensity of 
his nightmares, and reports that he continues to drink for 
the same reason (See, e.g., VAMC record, June 2000 (the 
veteran reported coping with his nightmares and suicidal 
ideation by drinking 20 cans of beer twice per week)).  In 
April 2000, in the clinical record of a PTSD counseling 
session, the examiner noted that  "[i]n addition to [the 
veteran's] current presentation consistent with PTSD, his 
regular use of alcohol reportedly to control his symptoms at 
night, is excessive.".

The Board notes that there is some disagreement among the 
medical professionals who examined and/or treated the veteran 
as to whether he actually has gout, or whether his joint pain 
is the result of some other disorder.  Furthermore, while 
there is medical evidence linking his alcohol use to PTSD, no 
health care provider has specifically offered an opinion as 
to whether or not there is such a relationship.  Because 
there is an indication that the veteran's claimed disability, 
or persistent or recurrent symptoms of a disability, may be 
associated with his active service, but there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim, VA examination is necessary to 
adjudicate his claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4)(1). 

Accordingly, the case is REMANDED for the following action:

1.  If the examiner who previously 
examined the veteran in April 2008 is 
available, please return the claims file 
to that examiner for an opinion based on a 
review of the record.   If that examiner 
is unavailable, schedule the veteran for 
an examination with another psychiatrist 
or psychologist.  The complete claims 
folder must be provide to the examiner for 
review in conjunction with the 
examination, and the examiner must note 
that the claims folder has been reviewed.  
The examiner should then opine as to 
whether the veteran's excessive alcohol 
consumption during and/or after service is 
etiologically related to his service-
connected PTSD.  If the examiner cannot 
express such an opinion without resorting 
to speculation, he or she should so 
indicate.  The examiner should set forth 
all examination findings, along with a 
complete rationale for all conclusions 
reached.

2.  If it is determined that the veteran's 
alcohol consumption is etiologically 
related to his PTSD, schedule the veteran 
for an appropriate VA examination with a 
rheumatologist, to include a complete 
physical examination, to determine whether 
it is at least as likely as not (i.e., 
whether there is at least a 50 percent 
probability) that the veteran's current 
joint pain is the result of gout, or of 
some other disease or medical condition.  
Any tests deemed necessary should be 
conducted, and all clinical findings 
should be reported in detail.  The 
complete claims folder must be provided to 
the examiner for review in conjunction 
with the examination, and the examiner 
must note that the claims folder has been 
reviewed.  If the examiner finds that the 
veteran currently has gout, he or she 
should provide an opinion as to whether 
his gout is etiologically related to his 
alcohol consumption, or whether it is 
otherwise related to service.  If the 
examiner cannot express such an opinion 
without resorting to speculation, he or 
she should so indicate.  The examiner 
should set forth all examination findings, 
along with a complete rationale for all 
conclusions reached.

The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  "More likely" 
and "as likely" support the contended 
causal relationship; "less likely" weighs 
against the claim.

3.  Thereafter, the issue on appeal should 
be readjudicated.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC) 
and afforded the opportunity to respond 
thereto.  The matter should then be 
returned to the Board, if in order, for 
further appellate process. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




